DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments of claims submitted on 11/30/201 have been considered and entered.  Claims 1, 3 and 4 have been amended, claim 2 has been canceled, and claim 11 has been newly added.  Therefore, claims 1 and 3-11 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the closest prior art of Bach et al. discloses an electromechanically drivable spreader unit of a drum brake comprising: a housing (10), first and second brake shoe holders (7, 8) with linings (2, 3), two ball-ramp devices (18) comprise a first actuation piston (12) and a second actuation piston (13), wherein an adjustment apparatus (29, 34, 36) for compensating an actuation travel that increases as a result of wear on the linings (note [0054]-[0056]).  However, prior art fails to disclose the actuation pistons are being arranged in a driving sleeve in an axially floating manner and are secured against the latter against rotation, wherein the driving sleeve is provided with a torque by an electromechanical drive unit and is mounted in the housing for rotation about the axis of the linear actuation of the brake shoe holders.  Prior art fails to disclose or suggest these limitations recited in independent claims 1 and 10.  Therefore, independent claims 1 and 10 are allowable.  Claims 8-9 depend directly or indirectly on claims 1 and 10 accordingly and are therefore also allowable. 
Regarding claims 3 and 11, the closest prior art of Bach et al. discloses an electromechanically drivable spreader unit of a drum brake comprising: a housing (10), first and . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/            Examiner, Art Unit 3657              

/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657